Citation Nr: 1031142	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO. 04-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for fracture, 
left ankle, with traumatic arthritis, status post fusion.

2. Entitlement to a rating in excess of 10 percent for 
postoperative right ankle injury.

3. Entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus, lumbar spine.

4. Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1953 through July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1. The Veteran's left ankle disability is not manifested by 
marked limitation of motion prior to October 30, 2003, or by 
ankylosis of the ankle in planter flexion between 30 degrees and 
40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
after January 31, 2004.

2. The Veteran's right ankle disability is manifested by pain and 
swelling, but with essentially normal range of motion.

3. The Veteran's herniated nucleus pulposus, lumbar spine, is not 
manifested by severe limitation of motion, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine, and there is were no 
incapacitating episodes at any time during the course of this 
appeal. 

4. Throughout the course of this appeal, the puretone thresholds 
average for the right ear was not above 25, and for the left ear 
was not above 73.75, and his speech recognition scores were never 
below 96 percent in either ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to 
October 30, 2003, and 20 percent after January 31, 2004, for 
fracture, left ankle, with traumatic arthritis, status post 
fusion, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Code (DC) 5010 (2009).

2. The criteria for a rating in excess of 10 percent for the 
postoperative right ankle injury are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code (DC) 5010 
(2009).

3. The criteria for a rating in excess of 20 percent for 
herniated nucleus pulposus, lumbar spine, are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293-5292 (2009).

4. The criteria for a compensable rating for bilateral hearing 
loss are not met at any time during the course of the Veteran's 
claim and appeal. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables 
VI, VIA, and VII, 4.86(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher disability evaluations for his 
service connected left ankle, right ankle, lumbar spine and 
hearing loss.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009). 
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor. 38 C.F.R. § 4.3 (2009). When all the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which case, 
the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 
The Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases. 38 C.F.R. § 
4.21 (2009). Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).




Ankles

The Veteran is separately service connected for distinct 
disabilities to his right and left ankles, yet he is rated under 
the same diagnostic code for each. Thus, the Board will first 
discuss the rating criteria, and then will discuss the 
particulars of the right and left ankle disabilities separately.

The Veteran's right and left ankle disabilities are rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which pertains to 
arthritis, due to trauma, substantiated by X-ray findings. The 
rating criteria provides that traumatic arthritis is to be rated 
as degenerative arthritis. Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups. Note (1) provides that the 20 pct and 
10 pct ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion. Note (2) provides that the 
20 percent and 10 percent ratings based on X-ray findings, above, 
will not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved. 38 C.F.R. § 4.71a.

The diagnostic codes appropriate for rating the ankles are found 
at 38 C.F.R. § 4.71a, DC 5270 through DC 5274.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle. 
Ankylosis of the ankle in planter flexion less than 30 degrees is 
to be rated 20 percent disabling; ankylosis of the ankle in 
planter flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 
percent disabling; ankylosis of the ankle in planter flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion deformity, 
is to be rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle. Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling. 
38 C.F.R. § 4.71a. Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar flexion 
from 0 degrees to 45 degrees. 
38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5272 provides ratings based upon ankylosis of the 
subastragalar or tarsal joint. A 10 percent rating is warranted 
when the ankylosis is in good weight-bearing position, and a 20 
percent rating is warranted when the ankylosis is in poor weight-
bearing position.

Diagnostic Code applies to malunion of the os calcis or 
astragalus, with a 10 percent rating for moderate deformity and a 
20 percent rating for marked deformity.

And, astragalectomy is awarded a 20 percent rating under 
Diagnostic Code 5274.

The Veteran does not allege and the medical evidence does not 
show involvement of the subastragalar or tarsal joint, os calcis 
or astragalus, or astragalectomy, so DC's 5272 to 5274 do not 
apply in this case.

Left Ankle:

The Veteran's service connected postoperative left ankle fracture 
with traumatic arthritis is rated as 10 percent disabling from 
August 2, 2001, the date of this claim, to October 29, 2001. A 
temporary total rating was awarded, effective October 30, 2003, 
through January 31, 2004, during a period of convalescence 
following a surgery that fused his left ankle joint. From 
February 1, 2004, through to the present, a 20 percent rating is 
in effect, which compensates the Veteran for his ankylosed joint 
following the fusion. Thus, the question in this appeal is 
whether a rating in excess of 10 percent is warranted from August 
2, 2001, to October 29, 2001, based upon limitation of motion, 
and whether a rating in excess of 20 percent is warranted from 
February 1, 2004, to the present, for ankylosis.

The evidence must show marked limitation of motion between August 
2, 2001, and October 29, 2001, for the next higher rating. 
38 C.F.R. § 4.71, DC 5271. And, for a rating in excess of 20 
percent for the ankylosis, the ankle must be ankylosed in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees. 38 C.F.R. § 4.71, DC 5270.

A November 2001 X-ray revealed mild deformity of the distal 
fibula. The ankle mortise was noted as "significantly narrowed, 
particularly laterally."  The impression was "suggestion of 
remote trauma with degenerative change now noted. No evidence of 
osseous injury." VA/QTC examination of the ankle was noted as 
normal. There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness. Dorsiflexion was 0 
to 20 degrees and plantar flexion was 0 to 45 degrees. There was 
no pain, fatigue, weakness, lack of endurance, incoordination, or 
constitutional signs of arthritis.
 
Records from the VA outpatient podiatry clinic clearly show 
ongoing complaints of pain related to the Veteran's ankles. In a 
June 2002 statement from the Veteran's VA podiatrist, it was 
reported that in November 2001, the Veteran's ankle was causing 
him pain and he received an injection, but the injection caused 
his ankle to "lock up" in the mornings. His pain and tenderness 
was noted to have progressed since the initial visit to that 
clinic. The podiatrist noted x-ray results showing "signs of 
previous ankle fracture and fixation." August 2002 outpatient 
notes show that he was still receiving injections to alleviate 
left ankle pain. These findings do not merit an increased rating. 
Of 20 percent under DC 5271 or any other code related to the 
ankle.  The range of motion was normal in plantar flexion and 
while dorsiflexion was diminished by 10 degrees, it cannot be 
said that this constitutes marked limited motion.  

The Veteran was afforded another VA examination in July 2003. The 
examiner reported at that the "general appearance is abnormal on 
the left side with normal findings." Dorsiflexion was noted as 
limited to 10 degrees, and plantar flexion was reported as 
normal, at 45 degrees. The examiner reported that the limitation 
on the left ankle was due to pain, but that there was no 
additional limitation due to fatigue, weakness, lack of endurance 
or incoordination. Examination revealed no deformity, but x-ray 
did show post traumatic deformity of the distal fibular 
diametaphysis, and a suggestion of degenerative change at the 
tibiotalar joint. These x-ray findings led to the diagnosis being 
changed to status post left ankle injury, post-operative, with 
residuals of post-traumatic deformity as well as degenerative 
changes. 

There is no additional evidence prior to the fusion surgery that 
shows an increasing severity in the left ankle's limitation of 
motion. Outpatient treatment records show continued pain 
management treatment in 2001 and 2002. In January 2003, the 
sought further injections to manage pain and postpone surgery.  
The physician noted that the pain was primarily in the Veteran's 
left foot, and that there was no pain on motion of the ankle 
joint. By May 2003, the Veteran reported that his ankle pain was 
increasing, but the physician again noted no pain with ankle 
motion and made no mention of limited motion. By June 2003, the 
Veteran's physician presented him with the option of synvisc 
injections, or cleaning out the joint, or ankle fusion as his 
options. He had the fusion surgery several months later.

While the left ankle pain was seemingly constant and growing in 
severity, there is no evidence to suggest a marked limitation of 
motion present in the Veteran's ankle due to that pain. The 
Veteran's 10 percent rating in effect prior to the October 2003 
fusion is sufficient to compensate the level of severity present 
in the ankle at that time, as motion is limited to a moderate 
degree only since it was limited, in one examination, to10 
degrees in dorsiflexion.

In October 2003, the Veteran underwent a left ankle fusion at the 
Atlanta VA Medical Center. He was awarded a temporary total 
convalescent rating, effective October 30, 2003, through January 
31, 2004. It was not until September 2006 that the Veteran was 
afforded his next VA/QTC examination. At that time, the Veteran 
reported pain for the prior two years, occurring in two to three 
hour episodes several times per week. Physical examination 
revealed signs of guarding in movement, but no deformity. 
Ankylosis was present in the left ankle dorsiflexion at 0 degrees 
and left ankle plantar flexion at 0 degrees. Range of motion was 
not measured due to the ankylosis. Following this examination, 
the RO awarded a 20 percent rating, effective February 1, 2004, 
the day after the period of convalescence. 

At his February 2009 Travel Board hearing, the Veteran reported 
pain, but confirmed that he does not require the use of a brace 
or a cane. He did report that he walks with a limp. See hearing 
transcript at page 4. He also reported that if he is on his feet 
a lot, then he experiences swelling in the left ankle, as well as 
"real sharp pains."  Id. at page 6.

In order to achieve a 20 percent rating for his ankle joint, the 
evidence would have to show that the left ankle is ankylosed in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees. See 38 C.F.R. 
§ 4.71a, DC 5270. The only record of measurement of motion in the 
left ankle since the fusion surgery is found in the September 
2006 VA examination report. Again, it is noted as ankylosed at 0 
degrees. Thus, the evidence of record does not establish that a 
rating in excess of 20 percent is warranted at any time from 
February 1, 2004, to the present. 

Again, the Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on movements. 
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98. In this case, the VA 
examiners specifically noted, especially prior to the fusion 
surgery, that the Veteran's left ankle pain, was not additionally 
limited due to repetition of motion. These considerations were 
noted in the reports described with particularity, above. The 
current rating compensates the Veteran's pain and limitations due 
to pain on repetitive movement. There is no evidence showing that 
an increase is warranted under either the applicable rating 
criteria or under DeLuca.

The Veteran's appeal as to the left ankle rating must be denied.

Right Ankle:

The Veteran is in receipt of a 10 percent disability rating for 
his service connected postoperative right ankle injury with 
traumatic arthritis from the date of this claim to the present. 
There is no evidence to show that the Veteran's right ankle is 
ankylosed, so this claim is considered based upon the level of 
severity of the right ankle's limitation of motion. Again, for an 
increase to 20 percent, the evidence must establish that there is 
marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, DC 
5271. The evidence available for review during this claim 
includes several VA/QTC examination reports, the Veteran's 
hearing testimony, and outpatient treatment records, which have 
been reviewed by the Board, but generally show the symptoms 
described in the VA examination reports.

A November 2001 X-ray revealed no evidence of acute osseous 
injury, but some mild osteophytosis in the right ankle. VA/QTC 
examination of the ankle at that time yielded normal findings. 
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness. Dorsiflexion was 0 
to 20 degrees and plantar flexion was 0 to 45 degrees. There was 
no pain, fatigue, weakness, lack of endurance, incoordination, or 
constitutional signs of arthritis.

The next VA examination was in July 2003. At that time the 
Veteran reported pain in his right ankle, which was reported as 
constant, but not requiring incapacitation. The examiner reported 
that the ankle joint's appearance was abnormal, but the clinical 
findings were normal. Dorsiflexion was to 20 degrees and plantar 
flexion to 45 degrees. There was no additional limitation due to 
pain, fatigue, weakness, lack of endurance or incoordination. The 
examiner changed the diagnosis to include the notation of early 
degenerative changes.

The right ankle symptoms were similarly reported to the September 
2006 VA/QTC examiner. Physical examination showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement. Range of motion of the right 
ankle dorsiflexion was 30 degrees and plantar flexion was 45 
degrees. There was no limitation of joint function due to pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use. Based upon x-ray examination, the diagnosis was 
noted as degenerative joint disease of the right ankle.

At his February 2009 Travel Board hearing, the Veteran again 
reported that he experiences pain in his right ankle, along with 
some swelling. See hearing transcript at pages 15 and 16. He did 
confirm that his motion is not limited in the right ankle and 
that he does not experience any instability on that side. Id. at 
page 17.

Throughout the course of this appeal, the Veteran's service-
connected right ankle disability was found to be essentially 
normal, but with consistent reports of limitations due to pain. 
The Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigue, incoordination, and pain on movements. See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995). The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis. VAOPGCPREC 9-
98. In this case, the RO has assigned a 10 percent disability 
rating for this service-connected right ankle to compensate him 
for the limitations due to pain. The evidence simply does not 
show that the pain experienced in his right ankle rise to the 
level of marked limitation of motion of the ankle. The Veteran 
himself has testified that his range of motion is not limited in 
the right angle, but that he experiences pain. See hearing 
transcript at pages 15-17. The 10 percent rating, currently 
assigned, adequately compensates the Veteran for his painful 
right ankle. The evidence does not meet the requirements for a 20 
percent rating. The appeal, therefore, must be denied.



Lumbar Spine

The Veteran was initially service-connected for his lumbar spine 
disability by way of the November 1973 rating decision. He was 
awarded a 10 percent rating under Diagnostic Code 5293. He filed 
this claim for an increase by way of a statement received by VA 
in August 2001. The January 2002 rating decision, at issue in 
this appeal, increased the back rating to 20 percent, effective 
August 2, 2001, the date of the claim. The Veteran perfected an 
appeal of this decision.

During the pendency of this appeal, regulatory changes have twice 
amended the rating criteria for evaluating spine disabilities. 
The first change affected only the rating criteria for 
intervertebral disc syndrome. See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002). This amendment was effective September 23, 2002. Id. 
The regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, were again revised 
effective September 26, 2003. See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).

Where a law or regulation (particularly those pertaining to the 
Rating Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, both 
the old and new versions must be considered. See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The 
effective date rule established by 38 U.S.C.A. § 5110(g) (West 
2002), however, prohibits the application of any liberalizing 
rule to a claim prior to the effective date of such law or 
regulation. See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a claim 
prior to the effective date of the pertinent amended 
regulations).The changes pertinent to the relevant diagnostic 
codes in this case are summarized, below.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine. A rating in excess of 20 percent required a showing of 
severe limitation of motion of the lumbar spine, which warranted 
a 40 percent disability rating. 38 C.F.R. § 4.71a.

An increase under the old regulations for intervertebral disc 
syndrome would be available to the Veteran if the medical 
evidence established that he had severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, which 
would warrant a 40 percent rating, or with pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, which would be rated 60 percent disabling. 38 C.F.R. § 
4.71a, DC 5293 (2002).

The amended version of DC 5293, in effect from September 23, 2002 
through September 25, 2003, provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic manifestations 
along with ratings for all other disabilities, whichever method 
results in the higher rating. A 40 percent rating was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent rating for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months. 
38 C.F.R. § 4.71a, DC 5293 (2003).

Notes following Diagnostic Code 5293 (in effect from September 
23, 2002 through September 25, 2003) provided guidance in rating 
intervertebral disc syndrome. Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Note (2) provide that, when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Note 
(3) provide that, if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment. 38 C.F.R. § 4.71a.

Effective September 26, 2003, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes). Ratings under the 
General Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease. The disabilities of the spine 
that are rated under the General Rating Formula for Diseases and 
Injuries of the Spine include vertebral fracture or dislocation 
(Diagnostic Code 5235), sacroiliac injury and weakness 
(Diagnostic Code 5236), lumbosacral or cervical strain 
(Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), 
spondylolisthesis or segmental instability (Diagnostic Code 
5239), ankylosing spondylitis (Diagnostic Code 5240), spinal 
fusion (Diagnostic Code 5241), and degenerative arthritis of the 
spine (Diagnostic Code 5242) (for degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides the following ratings in excess of 20 percent for the 
for the lumbar spine: a 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine; 
a 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine. A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine. 38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine. In particular, Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71a.

To summarize, for an increase in the Veteran's lumbar spine 
disability, the medical evidence must show severe limitation of 
motion under the old regulations, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine under the new regulations, or 
severe or incapacitating episodes of intervertebral disc 
syndrome. A review of the evidence of record does not reveal that 
any of these symptoms are present.

A November 2001 VA x-ray revealed degenerative changes, most 
significant at L5/S1, and Grade I anterolisthesis L4/L5. At the 
VA/QTC examination, the Veteran reported flare-ups manifested by 
pain in the lower back from time to time for several hours, 
occurring monthly. Physical examination revealed flexion of 60 
degrees with pain at 50 degrees. There was no pain affecting 
movement of the lumbar spine and no evidence of fatigue, 
weakness, lack of endurance or incoordination. The examiner 
confirmed the diagnosis of intervertebral disc syndrome.

In July 2003, the Veteran was again afforded a VA examination of 
his lumbar spine. He described the symptoms at that time as pain 
in the lower back area with pain along the left hip. The Board 
notes that service connection for a hip disability was granted by 
way of the December 2008 rating decision. The Veteran reported 
daily periods of pain lasting from 30 minutes to one hour. The 
pain was not reported to travel to other parts of the body and 
does not cause incapacitation. He reported difficulty with 
walking and sitting. Physical examination revealed no radiating 
pain on movement, but did reveal the presence of muscle spasm and 
tenderness. Range of motion was reported as 90 degrees flexion. 
The examiner specifically stated that there is no ankylosis of 
the spine. The diagnosis was changed to Intervertebral disc 
syndrome, status post-operative with diffuse degenerative changes 
and radicular symptoms.

In September 2006, the Veteran reported daily, localized pain, 
which is elicited by physical activity or lying in bed. He 
reported the pain as constant most of the time, but not causing 
incapacitation. Physical examination revealed no radiating pain 
on movement and no muscle spasm, but some tenderness on 
examination. Range of motion was recorded as 90 degrees flexion 
with no ankylosis. There was no additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.

The Veteran described his symptoms at the February 2009 Travel 
Board hearing in a way consistent with the descriptions provided 
in the VA examination reports. He reported pain, and a need to 
stoop over as a result, with a residual need to sit and rest. See 
hearing transcript at page 10. The Veteran also reported that 
sometimes he can bend all the way over, but that sometimes he 
cannot go as far. Id. at page 11. While the Veteran reported 
consistent pain, he did confirm that no doctor has ever 
prescribed bed rest. Id. at page 14.

Following the hearing, the Board ordered a new VA examination. 
This most recent examination was conducted in October 2009. The 
Veteran continued to report that he required no crutches, canes, 
walkers or a back brace. He reported that he does not currently 
require outpatient treatment for his back and has had no flare-
ups or incapacitating episodes in the last year. He did report 
pain in the middle of the back radiating to the upper part of the 
buttocks, but not further into the legs. The pain is aggravated 
by walking, or sitting for a long time, and lifting. Physical 
examination revealed a range of motion of flexion 0 to 70 
degrees. After three measurements of range of motion, there was 
no evidence of pain, weakness, incoordination or instability. The 
examiner noted the diagnosis of lumbosacral spine degenerative 
disc disease, L5-S1, and confirmed that there is no neurologic 
manifestation or result related to the spine disability.

The medical evidence fails to show that the Veteran's lumbar 
spine disability is manifested by severe limitation of motion, 
forward flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine. Nor is 
there a showing of severe or incapacitating episodes of 
intervertebral disc syndrome. In fact, no incapacitating episodes 
related to the Veteran's back are apparent in the record at any 
time during the Veteran's appeal. Thus, a rating in excess of 20 
percent for the Veteran's lumbar spine disability is not 
warranted under either the old or new regulations.

Accordingly, the Veteran's claim for an increased rating for his 
herniated nucleus pulposus, lumbar spine, must be denied. In 
reaching this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends his 
disability is essentially manifested by pain. However, the 
examinations of record discuss the levels of pain and do not 
discuss them manifesting to the levels of ankylosis or 
incapacitating in nature, and there is no other objective 
evidence to the contrary. For all of these reasons, the Board 
finds that the 20 percent rating adequately compensates the 
Veteran for the current level of disability resulting from his 
lumbar spine disability. His appeal is denied.

Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss with 
a noncompensable rating assigned under Diagnostic Code (DC) 6100. 
He was originally service connected for left-sided hearing loss 
by way of the November 1973 rating decision. On August 2, 2001, 
VA received his claim for an increased rating. The December 2003 
rating decision granted service connection for right-sided 
hearing loss, also at a noncompensable rate, thus making this a 
claim for a compensable rating for bilateral hearing loss. 

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule to 
the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).

The rating schedule provides a table (Table VI) for the purpose 
of determining a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. 
See 38 C.F.R. § 4.85. Table VII is used to determine the 
percentage evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume 
at which a person can hear puretones at several frequencies, 
called the puretone threshold, and the person's ability to 
recognize a percentage of a specified list of words spoken in a 
prescribed way, called speech discrimination. The data is plotted 
on a table, and the result for each ear is plotted on another 
table to determine overall hearing impairment. Tables VI, VIA, 
and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average.

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 
4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the provisions 
of 38 C.F.R. § 4.86(a), when the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be elevated 
to the next higher Roman numeral. Each ear will be evaluated 
separately. 

In this case, the evidence available for review as to the 
audiological findings related to the Veteran's hearing loss 
during this period of appeal includes the November 2001, May 
2003, August 2006, February 2008, and October 2009 VA/QTC 
examination reports. The Veteran's VA outpatient treatment 
records do document audiological findings for the purposes of 
this appeal. 

The Veteran was first afforded a VA audio examination for the 
purposes of his increased rating claim in November 2001. At that 
time, he exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
5
5
25
LEFT
50
40
50
50

Puretone threshold average, as used in Tables VI and Via, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. 38 C.F.R. § 4.85(d) (2009).  In November 
2001, puretone threshold average on the right was 13.75, and on 
the left was 47.5. Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear, and 96 percent in the 
left ear.

The mechanical application of the above results compels a numeric 
designation of I in the right ear and I in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII. 

The next measurement of the Veteran's hearing is found in the 
July 2003 QTC report. At that time, the Veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
15
20
30
LEFT
80
70
70
75

The puretone threshold average for the right ear was 21.25 and 
for the left ear was 73.75. Speech audiometry was reported as 100 
percent in each ear. The mechanical application of these results 
compels a numeric designation of I in the right ear and II in the 
left ear under Table VI (38 C.F.R. § 4.85), and such a 
designation requires the assignment of a noncompensable rating 
under Table VII. 

The Veteran's hearing was next tested at the time of the August 
2006 QTC examination. At that time, the Veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
15
30
30
LEFT
70
65
60
60

The puretone threshold average for the right ear was 25 and for 
the left ear was 63.75. Speech audiometry was again reported as 
100 percent in each ear. Thus, the mechanical application of the 
August 2006 results compels a numeric designation of I in the 
right ear and II in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation warrants a noncompensable rating 
under Table VII. 


In February 2008, the Veteran was again afforded a QTC 
audiological examination. At that time, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
10
10
20
LEFT
65
50
50
55

Thus, the puretone threshold average for the right ear was 15 and 
for the left ear was 55. Speech audiometry was reported as 100 
percent in the right ear and 96 percent in the left year. The 
mechanical application of these results compels a numeric 
designation of I in both ears under Table VI (38 C.F.R. § 4.85), 
again requiring the assignment of a noncompensable rating under 
Table VII. 

The most recent examination was conducted in October 2009. At 
that time, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
10
15
30
LEFT
65
55
50
50

Thus, the puretone threshold average for the right ear was 19 and 
for the left ear was 55. Speech audiometry was reported as 96 
percent in each year. The mechanical application of these results 
compels a numeric designation of I in both ears under Table VI 
(38 C.F.R. § 4.85), again requiring the assignment of a 
noncompensable rating under Table VII. 

Throughout the course of this appeal, the medical evidence fails 
to show that a compensable rating was warranted at any time since 
the Veteran filed his claim for an increased rating for bilateral 
hearing loss. The Veteran was provided several VA examinations 
that are adequate for rating purposes. VA regulation requires an 
examination including a controlled speech discrimination test 
(Maryland CNC), a puretone audiometry test, and without the use 
of hearing aids. 38 C.F.R. § 4.85(a). These requirements are met 
in the VA examinations described above.

The Board again notes that this evaluation is purely according to 
a prescribed mechanical formula. In such a case, there can be no 
question as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating. 
See 38 C.F.R. § 4.7 (2009). A compensable rating for bilateral 
hearing loss is not warranted according to the evidence of 
record.

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular scheduler standards and thus warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1). The Veteran did report some difficulty with 
understanding people at times and the need for hearing aids. See 
hearing transcript at page 19. However, there is no showing that 
he has required frequent hospitalizations for treatment, or 
marked interference with employment. Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial determination. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Because there is no evidence to support the Veteran's claim for a 
compensable hearing loss rating, the preponderance of the 
evidence is in fact against his claim, and, therefore, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). There is no basis upon 
which to grant the Veteran's claim.

With regard to each of the Veteran's claims, because there is no 
evidence to support the claim, the preponderance of the evidence 
is in fact against his claim, and, therefore, the benefit of the 
doubt doctrine is not for application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the June 2003, March 2004, and March 2006 letters to the 
Veteran satisfy VA's duty to notify the Veteran, including the 
additional duties required by Dingess.

VA also has a duty to assist the Veteran in substantiating his 
claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and VA 
outpatient treatment records have been associated with the claims 
folder. The Veteran has been afforded several VA/QTC examinations 
throughout the course of this appeal, and the reports are of 
record. He also requested and was afforded a Travel Board hearing 
and the February 2009 transcript is in the claims folder.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A remand 
for further development of these claims would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.

ORDER

Entitlement to a rating in excess of 20 percent for fracture, 
left ankle, with traumatic arthritis, status post fusion, is 
denied.

Entitlement to a rating in excess of 10 percent for postoperative 
right ankle injury is denied.

Entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus, lumbar spine, is denied.

Entitlement to a compensable rating for bilateral hearing loss is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


